--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION

LEXARIA CORP.
Suite 950, 1130 West Pender Street,
Vancouver, B.C., Canada, V6E 4A4


PRIVATE PLACEMENT

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on page 2 of this Subscription Agreement.

    2.

COMPLETE the Prospective Investor Suitability Questionnaire attached as Appendix
1 to this Subscription Agreement and the Canadian Questionnaire attached as
Appendix 2 to this Subscription Agreement.

    3.

COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaire, to the Company at:

Lexaria Corp. c/o
Macdonald Tuskey, Corporate and Securities Lawyers
400 – 570 Granville Street,
Vancouver, BC, Canada, V6C 3P1
Attention: William L. Macdonald


If you have any questions please contact Chris Bunka, Chief Executive Officer of
the Company, at: 604-602-1675

--------------------------------------------------------------------------------

- 2 -

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:      Lexaria Corp.   (the “Company”)

Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:

Units

US$0.35 per Unit for a total purchase price of US$

The Subscriber owns, directly or indirectly, the following securities of the
Company:

 

[Check if applicable] The Subscriber is [  ] an affiliate of the Company

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares and Warrants as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

Tax I.D./E.I.N./S.S.N.

 

Telephone Number

EXECUTED by the Subscriber this _______day of _____________, 2011.

WITNESS:

 

EXECUTION BY SUBSCRIBER:

 

 

 

 

 

X

Signature of Witness

 

Signature of individual (if Subscriber is an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Subscriber is not an individual)

 

 

 

Address of Witness

 

Name of Subscriber (please print)

 

 

 

 

 

Name of authorized signatory (please print)

ACCEPTED and EFFECTIVE this ______ day of ____________________ , 2011

 



LEXARIA CORP.

 

Address of Subscriber (residence)

per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.

--------------------------------------------------------------------------------

- 3 -

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET

TERMS AND CONDITIONS

1.                       Subscription

1.1                      The above signed (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of units of the Company's
common stock (the "Units") as set out on page 2 of this Subscription Agreement
at a price of US$0.35 per Unit (such subscription and agreement to purchase
being the "Subscription"), for the total subscription price as set out on page 2
of this Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2                       Each Unit will consist of one share of common stock in
the capital of the Company (each, a "Share"); and one common share purchase
warrant (each a “Warrant”) subject to adjustment. Each whole Warrant shall be
non-transferable and shall entitle the holder thereof to purchase one share of
common stock in the capital of the Company (each, a “Warrant Share”), as
presently constituted, for a period of twenty-four months commencing from the
Closing (as defined hereafter), at a price per Warrant Share of US$0.50. The
Shares, Warrants and Warrant Shares are referred to as the “Securities”.

1.3                       The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Units. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.4 Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of Canada.

2.                       Payment

2.1                       The Subscription Proceeds must accompany this
Subscription and shall be paid to the Company by certified cheque, bank draft of
money order. If the funds are wired to the Company's lawyers, those lawyers are
authorized to immediately deliver the funds to the Company without further
authorization from the Subscriber.

2.2                       The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held by the Company's lawyers on behalf
of the Company. In the event that this Subscription Agreement is not accepted by
the Company for whatever reason within 60 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be returned to the Subscriber at the address of the Subscriber as set forth
in this Subscription Agreement without interest or deduction.

2.3                       Where the Subscription Proceeds are paid to the
Company, the Company may treat the Subscription Proceeds as a non-interest
bearing loan and may use the Subscription Proceeds prior to this Subscription
Agreement being accepted by the Company.

--------------------------------------------------------------------------------

- 4 -

3.                       Questionnaires and Undertaking and Direction

3.1                      The Subscriber must complete, sign and return to the
Company the following documents:

  (a)

One (1) executed copy of this Subscription Agreement;

        (b)

the US Questionnaire in the form attached as Appendix 1; and

        (c)

the Canadian Questionnaire in the form attached as Appendix 2.

3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

4.                       Closing

4.1                      Closing of the purchase and sale of the Securities
shall be deemed to be effective on such date as may be determined by the Company
in its sole discretion (the "Closing Date"). The Subscriber acknowledges that
Shares may be issued to other subscribers under this offering (the "Offering")
before or after the Closing Date. The Company, may, at its discretion, elect to
close the Offering in one or more closings, in which event the Company may agree
with one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Securities to such subscriber(s) against payment therefore at
any time on or prior to the Closing Date.

5.                       Acknowledgements of Subscriber

5.1                      The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company. If
the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

        (d)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Securities hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;

        (e)

by completing the Canadian Questionnaire, the Subscriber is representing and
warranting that the Subscriber satisfies one of the categories of registration
and prospectus exemptions provided for in National Instrument 45-106 ("NI
45-106") adopted by the Canadian Securities Administrators (the "CSA");

        (f)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov (the "Company
Information");


--------------------------------------------------------------------------------

- 5 -

  (g)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Subscribers
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s attorney and/or advisor(s);

        (h)

by execution of this Subscription Agreement the Subscriber has waived the need
for the Company to communicate its acceptance of the purchase of the Securities
pursuant to this Subscription Agreement;

        (i)

all information which the Subscriber has provided to the Company in the
Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

        (j)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;

        (k)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

        (l)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

        (m)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;

        (n)

none of the Securities are listed on any stock exchange and no representation
has been made to the Subscriber that any of the Securities will become listed on
any stock exchange or automated dealer quotation system;

        (o)

it is acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Shares;

        (p)

the Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;

        (q)

the Subscriber has been advised that the business of the Company is in a
start-up phase and acknowledges that there is no assurance that the Company will
raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;


--------------------------------------------------------------------------------

- 6 -

  (r)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators;

        (s)

there is no government or other insurance covering any of the Securities; and

        (t)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.                       Representations, Warranties and Covenants of the
Subscriber

6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is resident in the jurisdiction set forth on page 2 underneath
the Subscriber’s name and signature;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (c)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (d)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

        (e)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

        (g)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (h)

it understands and agrees that none of the Securities have been registered under
the 1933 Act or any state securities laws, and, unless so registered, none may
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons (as defined herein) except pursuant to an exemption from, or in a
transaction not subject to, the Registration Requirements of the 1933 Act and in
each case only in accordance with state securities laws;

        (i)

it is purchasing the Securities for its own account for investment purposes only
and not for the account of any other person and not for distribution, assignment
or resale to others, and no other person has a direct or indirect beneficial
interest is such Shares, and the Subscriber has not subdivided his interest in
the Securities with any other person;

        (j)

it is able to fend for itself in the Subscription and has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;


--------------------------------------------------------------------------------

- 7 -

  (k)

if it is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

          (l)

it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 5 and 6 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

          (m)

the Subscriber:

          (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

          (ii)

is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

          (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

          (iv)

represents and warrants that the acquisition of the Securities by the Subscriber
does not trigger any continuous disclosure reporting obligation of the Company
in the International Jurisdiction, and

          (n)

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably

          (o)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

          (p)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;


--------------------------------------------------------------------------------

- 8 -

  (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board.

6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S and for the purpose of
the Subscription includes any person in the United States.

7.                       Acknowledgement and Waiver

7.1                      The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

8.                       Representations and Warranties will be Relied Upon by
the Company

8.1                      The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that they may
be relied upon by the Company and its legal counsel in determining the
Subscriber’s eligibility to purchase the Securities under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Securities under applicable securities
legislation. The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber at the Closing Date and that
they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Shares.

9.                       Resale Restrictions

9.1                     The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee as set forth in
paragraph 6 of this Subscription Agreement. The Securities may not be offered or
sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

10.                     Registration Rights

10.1                    Registration Procedures and Other Matters

  (a)

The Company shall:

       (i)

as soon as possible but in any event not later than the 30th day after the
Closing (or, if such day is a Saturday, Sunday or holiday, then by the next
succeeding business day), file a registration statement on Form S-1 (or, if Form
S-1 is not then available, on such form of registration statement as is then
available to effect a registration) to enable the resale of the Shares, and the
shares underlying the Warrants, by the Subscriber from time to time (the
"Registration Statement");

       (ii)

use commercially reasonable efforts to cause a Registration Statement to be
declared effective by the SEC as soon as possible, but in any event not later
than the earlier of (a) the 150th day following the Closing, and (b) the fifth
trading day following the date on which the Company is notified by the SEC that
the Registration Statement will not be reviewed or is no longer subject to
further review and comments;

       (iii)

furnish to the Subscriber with respect to the Shares, and the shares underlying
the Warrants, registered under the Registration Statement such number of copies
of the Registration Statement, Prospectuses and Preliminary Prospectuses in
conformity with the requirements of the 1933 Act and such other documents as the
Subscriber may reasonably request in writing, in order to facilitate the public
sale or other disposition of all or any of the Shares by the Subscriber;
provided, however, that the obligation of the Company to deliver copies of
Prospectuses or Preliminary Prospectuses to the Subscriber shall be subject to
the receipt by the Company of reasonable assurances from the Subscriber that the
Subscriber will comply with the applicable provisions of the 1933 Act and of
such other securities or blue sky laws as may be applicable in connection with
any use of such Prospectuses or Preliminary Prospectuses;


--------------------------------------------------------------------------------

- 9 -

    (iv)

bear all expenses in connection with the procedures in paragraph (i) through
Error! Reference source not found. of this Section 10.1 (other than any
underwriting discounts or commissions, brokers’ fees and similar selling
expenses, and any other fees or expenses incurred by the Subscriber, including
attorneys’ fees); and

         (v)

advise the Subscriber in writing promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

10.2                     Transfer of Shares After Registration; Suspension

  (a)

The Subscriber agrees that it will not effect any disposition of the Securities
or its right to purchase the Securities that would constitute a "sale" within
the meaning of the 1933 Act, except as contemplated in the Registration
Statement referred to in Section 10.1 and as described below or as otherwise
permitted by law, and that it will promptly notify the Company of any material
changes in the information set forth in the Registration Statement regarding the
Subscriber or its plan of distribution.

      (b)

Except in the event that paragraph (c) below applies, the Company shall (i) if
deemed necessary by the Company, prepare and file from time to time with the SEC
a post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares, and the shares underlying the Warrants, being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Subscriber copies of any documents
filed pursuant to Section 10.2(b)(i) as the Subscriber may reasonably request;
and (iii) inform each Subscriber that the Company has complied with its
obligations in Section 10.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Subscriber to that effect, will
use its commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Subscriber pursuant to Section 10.2(b)(i) hereof when the amendment has become
effective).

      (c)

Subject to paragraph (d) below, in the event of: (i) any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (ii)
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (iii) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; or (iv) any
event or circumstance which, upon the advice of its counsel, necessitates the
making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; then the Company shall
deliver a certificate in writing to the Subscriber (the "Suspension Notice") to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Subscriber will refrain from selling any Shares pursuant to the Registration
Statement (a "Suspension") until the Subscriber's receipt of copies of a
supplemented or amended Prospectus prepared and filed by the Company, or until
it is advised in writing by the Company that the current Prospectus may be used,
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus.


--------------------------------------------------------------------------------

- 10 -

  (d)

Provided that a Suspension is not then in effect, the Subscriber may sell the
Shares, and the shares underlying the Warrants, under the Registration
Statement, provided that it arranges for delivery of a current Prospectus to the
transferee of such Shares, as applicable. The Company shall provide such number
of current Prospectuses to the Subscriber as the Subscriber may reasonably
request, and shall supply copies to any other parties reasonably requiring such
Prospectuses.

10.3                     Information Available. So long as the Registration
Statement is effective covering the resale of Shares, and the shares underlying
the Warrants, owned by the Subscriber, the Company will, at Subscriber's written
request, furnish to the Subscriber:

  (a)

as soon as practicable after it is available, one copy of (i) its Annual Report
to Shareholders (which Annual Report shall contain financial statements audited
in accordance with generally accepted accounting principles by a national firm
of certified public accountants), (ii) its Annual Report on Form 10-K and (iii)
its Quarterly Reports on Form 10-Q (the foregoing, in each case, excluding
exhibits);

      (b)

any and all exhibits to the reports set forth in Section 10.3(a) as filed with
the SEC and all other information that is made available to shareholders; and

      (c)

an adequate number of copies of the Prospectuses to supply to any other party
requiring such Prospectuses.


11.                       Legending and Registration of Subject Securities

11.1                      The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”

And in addition to the foregoing:

“UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”

11.2                      The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

--------------------------------------------------------------------------------

-11 -

12.                       Notices to Residents of the European Economic Area

12.1                      In relation to each member state of the European
Economic Area (the “EEA”) which has implemented Directive 2003/71/EC (the
“Prospectus Directive”) (each, a “Relevant Member State”), Shares may only be
offered or sold in the Relevant Member State under the following exemptions
under the Prospectus Directive, if they have been implemented in that Relevant
Member State:

  (a)

to legal entities which are authorised or regulated to operate in the financial
markets or, if not so authorised or regulated, whose corporate purpose is solely
to invest in securities;

        (b)

to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

        (c)

in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

provided that no such offer of Shares shall result in a requirement for the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.

13.                       Costs

13.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

14.                       Governing Law

14.1                      This Subscription Agreement is governed by the laws of
the Province of British Columbia and the laws applicable therein. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the Province of British Columbia.

15.                       Survival

15.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

16.                       Assignment

16.1                      This Subscription Agreement is not transferable or
assignable.

17.                       Execution

17.1                      The Company shall be entitled to rely on delivery by
facsimile machine of an executed copy of this Subscription Agreement and
acceptance by the Company of such facsimile copy shall be equally effective to
create a valid and binding agreement between the Subscriber and the Company in
accordance with the terms hereof.

18.                       Severability

18.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

19.                       Entire Agreement

19.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

--------------------------------------------------------------------------------

- 12 -

20.                       Notices

20.1                      All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on page 2 and notices to the Company shall be
directed to it at the first page of this Subscription Agreement.

21.                       Counterparts

21.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.

--------------------------------------------------------------------------------

- 13 -

APPENDIX 1

PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of Lexaria
Corp. (the “Company”). The purpose of this Questionnaire is to assure the
Company that each Subscriber will meet the standards imposed by the 1933 Act and
the appropriate exemptions of applicable state securities laws. The Company will
rely on the information contained in this Questionnaire for the purposes of such
determination. The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(6) of the 1933 Act. This Questionnaire is not an offer of shares or
any other securities of the Company in any state other than those specifically
authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)

__________ Category 1 An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of US $5,000,000;         __________
Category 2 A natural person whose individual net worth, or joint net worth with
that person’s spouse, on the date of purchase exceeds US $1,000,000, excluding
the value of such person’s primary residence;         __________ Category 3 A
natural person who had an individual income in excess of US $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;         __________ Category 4 A
“bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose


--------------------------------------------------------------------------------

- 14 -

investment decisions are made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000, or, if a self- directed plan, whose
investment decisions are made solely by persons that are accredited investors;  
      __________ Category 5 A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States);      
   __________   Category 6 A director or executive officer of the Company;      
  __________ Category 7 A trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
1933 Act;         __________ Category 8 An entity in which all of the equity
owners satisfy the requirements of one or more of the foregoing categories;

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

           

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______day of _________________, _______.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature       Signature of Authorized Signatory
  Print or Type Name       Type of Entity and Tax I.D. No.   Social Security/Tax
I.D. No.


--------------------------------------------------------------------------------

- 15 -

All Subscribers resident in Canada must complete the Canadian Questionnaire.
APPENDIX 2

SCHEDULE A

CANADIAN QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

        2.

the Subscriber is (check one or more of the following boxes):


    (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[  ]               (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[  ]               (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[  ]               (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[  ]               (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[  ]               (F)

an accredited investor

[  ]               (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[  ]               (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[  ]               (I)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

[  ]


--------------------------------------------------------------------------------

- 16 -

3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executiveofficer, founder or control person of the Company with whom
the undersigned has the relationship is:

             

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

        4.

if the Subscriber is resident in Ontario, the Subscriber is (check one or more
of the following boxes):


  (A)

a founder of the Company

        (B)

an affiliate of a founder of the Company

        (C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company

        (D)

a person that is a control person of the Company

        (E)

an accredited investor

        (F)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000


  5.

if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

             

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)

        6.

if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


  [  ]

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

        [  ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

        [  ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

        [  ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

        [  ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);


--------------------------------------------------------------------------------

- 17 -

  [  ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

        [  ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

        [  ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

        [  ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

        [  ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

        [  ]

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [  ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [  ]

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

        [  ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [  ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [  ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        [  ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [  ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

        [  ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;


--------------------------------------------------------------------------------

- 18 -

  [  ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

        [  ]

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

        [  ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________day of __________________, _______.

If an Individual:   If a Corporation, Partnership or Other Entity:            
Signature   Print or Type Name of Entity       Print or Type Name   Signature of
Authorized Signatory           Type of Entity


--------------------------------------------------------------------------------